Title: To John Adams from Thomas McKean, 30 April 1787
From: McKean, Thomas
To: Adams, John


          
            Sir,
            Philadelphia April 30th. 1787
          
          I am much oblidged to you for the esteemed present of your Book, “in defence of the Constitutions of Government of the United States of America.” It came to hand on the 27th. instant, and I have read it through with great pleasure. The balance of the one, the few & the many, is not well poised in this State; the legislature is too powerful for the executive and judicial branches of government; besides it can too easily make laws and too readily alter or repeal them.

We have but one branch in our legislature, and are divided into two parties, called by the names of Republicans & Constitutionalists, in reality Aristocratics and Democratics; and they are as yet nearly equal in numbers & merit. We must have another branch, and a negative in the Executive, stability in our laws and permanency in our Magestracy, before we shall be respectable, safe & happy. Your Book, I flatter myself, will contribute greatly to effect these desireable ends, in all the States.
          This letter will be handed to you by Mr: Peter Whiteside, a merchant of this city, who has requested the honor of an introduction to you; he has been concerned in trade here with Mr: Robert Morris, and has the reputation of a skilful merchant and a good citizen. He is impowered to recover a legacy for Mr: William Geddes and wife from the Exõrs of a certain Edward Price Esquire— Should he have occasion for your advice or countenance in this business, I must beg the favor of your Excellency to give it to him, as Mr: Geddes was several years a Commissioner of the Chamber of Accounts under Congress, is a worthy native of Maryland, and a friend of mine.—
          A convention of the several States will be held here next week, for the purpose of revising the confederation, and giving greater powers to Congress. I have heard of Appointments from each State, except Rhode-Island; and from the characters delegated to this service, most of them having been old members of Congress and our acquaintances in 1775, 1776 & 1777, I have some hopes that public utility may be derived from it; tho’ the present popular opinion is, that we ought to be very jealous of conferring power on any man or body of men. Indeed we seem afraid to enable any one to do good, lest he should do evil.—
          The triennial Convention of Delegates of the Society of Cincinnati is also to be held here at the same time; and also a Meeting of Commissioners from Maryland, Delaware and this State, respecting the cutting a cannal between Chesepeak and Delaware. It is expected, that Congress will return shortly to this city.
          Please to present my compliments to Mr: Cutting when you next see him. I shall write to him soon. Judge Atlee will send the powers, proofs &c. necessary to recover his estate in and near London, in a few weeks.
          Permit me to subscribe myself, what with great truth & sincerity I am, / Sir, / Your Excellency’s / most obedient humble servant
          
            Thos M:Kean
          
         